McOLELLAN, J.
McMichael and another were plaintiffs in this action, and Craig and others are the defendants. It is a statutory action of ejectment. The land belonged to the father of plaintiffs, who died in 1858, devising it to the mother of plaintiffs, Biddy McMichael, for life with remainder in fee to the plaintiffs. In 1877 it was sold under an order of the probate court for the payment of the debts of the estate of the testator, William McMichael. The purchasers at that sale received a conveyance, executed under the order of the probate court, and immediately went into possession. They subsequntly sold and conveyed the land, and by mesne conveyances the present defendants have succeeded to such right or title or claim as these purchasers acquired or asserted. The possession has passed in regular succession from said purchasers to these defendants, and has all along been and is now held openly, exclusively against all the world, under a claim of right and the color at least of title. It is insisted for plaintiffs that the probate sale and conveyance was utterly void, because the will of William McMichael authorized the sale of this land for the payment of his debts, and, they say, this power passed to the administrator cum annexo testamento upon whose application the sale was ordered and by whom it was made. For the purposes of this case it may be admitted, without being decided, that this sale was utterly void.
This suit was commenced on July 14, 1892, more than ten years from the begining of the possession of the defendants and those to whose possession, claim of right and color of title they succeeded. Biddy McMichael, the tenant for life is still living, and there is no pretense-of any obstacle to the running of the statute of limitations of ten years against her. This statute was pleaded by the defendants, and upon this plea (we suppose) the judge of the circuit court — trial being without jury— found for the defendants, and entered up judgment accordingly. We have no doubt of the correctness of that conclusion and judgment.
The contention upon which it is assailed here by the appellants, that a conveyance by the life tenant either of a nominal fee or of her estate for life, or the'suffering of a disseizin byher, forfeits the particular estate to the remaindermen, is not and never has been the law of Ala*388bama.—Price v. Price’s Admr., 23 Ala. 609, and cases cited. -There was a doctrine of the common law which resulted from the nature of feudal tenures that a tenant for life might, by the old method of feoffment, convey a fee and thereby work a forfeiture of his own particular estate; but even under the ancient law this result did not follow the conveyance in terms by such tenant of a fee by deed, or by any other mode of divestiture except technical feoffment. Conveyance by feoffment is unknown to our laws, and this doctrine is upon general principles opposed to that public policy evidenced by all our statutes obtaining in the premises which favors the transfer of all estates in land, and denounces entail - ments and forfeitures. Not only is it contrary to the policy of our laws and unsuited and inapplicable to existing conditions in respect of land ownership, but it is in the teeth of certain expressed provisions of our statutes, as, for instance, “that no interest .or estate of any person can be defeated, discontinued or extinguished by the act of any third person having the possessory or ulterior interest," except in certain specially provided for ■ cases, of which this is not one. — Code, § 1830. And the whole doctrine we understand to be expressly repudiated by section 1842 of the Code, which provides: “A conveyance made by a tenant for life or years, purporting to convey a greater interest than he possesses or can lawfully convey, does not work a forfeiture of his • estate, but passes to the grantee all the estate which the tenant could lawfully convey.’.’—Pope v. Pickett 65 Ala. 487, 491.
The true doctrine is, that nothing done or suffered by a tenant for life can operate a forfeiture of his estate to the tenant in remainder, but that his estate may be divested and passed as any other, either through muniment of title executed by him or through a possession . adverse to him for the statutory period and the operation ■■ of law thereon. So it is held in Woodstock Iron Co. v. Fullenwider, 87 Ala. 586, and upon this point that case has never been questioned; and so in Gindrat v. Western Railway of Ala., 96 Ala. 162, and so expressly declared in a - Pennsylvania case on facts substantially identical with the case at bar.—Moore v. Luce, 29 Pa. St. 260;S. C. 72 Am. Dec. 629. See also 6 Am. & Eng. Encyc. of Law, p. 881, and authorities cited in note 4; Delaney v. Ganong, 9 N. Y. 9.
*389The foregoing considerations and authorities dispose of this case. No one except the life tenant or parties claiming under her could under any circumstances recover the land during her lifetime. Neither she nor her grantees or releasees, the plaintiffs, can on the agreed facts maintain this action at all, because her life estate has become vested in the defendants by more than ten years adverse possession by them before this suit was instituted. Thisuconclusion might also, perhaps, be rested upon other grounds, but that stated will suffice.
The judgment of the circuit court is affirmed.